Citation Nr: 0519718	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  99-15 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a higher compensation under 38 C.F.R. 
§ 1151 for additional disability from VA treatment of a left 
ischial decubitus ulcer, recharacterized as status post 
posterior left thigh fasciocutaneous flap reconstruction due 
to left ischial non-healing decubitus ulcer, currently rated 
as 30 percent disabling.

2.  Entitlement to a higher compensation under 38 U.S.C.A. 
§ 1151 for additional disability from VA treatment of a left 
ischial decubitus ulcer, recharacterized as postoperative 
osteotomy with inflammatory reaction in the region of the 
left ischial bone, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mary Kelleher Carr, Attorney-
at-Law




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

When last before the Board in November 2000, the case was 
remanded for further development.

In March 2001, the veteran testified at a hearing before a 
Veterans Law Judge. A transcript of that hearing is of 
record.  That Judge his no longer at the Board.  Appellant 
was contacted to ascertain whether another hearing was 
desired.  There was no affirmative evidence that a hearing 
was desired.  As such, the Board will proceed with its 
review.


REMAND

In an April 1999 rating decision, the RO found that VA 
treatment for the left posterior thigh decubitus ulcer had 
resulted in additional disability warranting compensation 
under 38 U.S.C.A. § 1151. The RO initially assigned a 30 
percent compensation rating for status post posterior left 
thigh fasciocutaneous flap reconstruction and partial 
osteotomy due to left ischial non-healing decubitus ulcer, 
pursuant to Diagnostic Codes 7803-5313. 

Subsequently, the RO assigned separate ratings as follows: 30 
percent for status post posterior left thigh fasciocutaneous 
flap reconstruction due to left ischial non-healing decubitus 
ulcer (hereinafter thigh reconstruction) pursuant to 
Diagnostic Code 7803-5313; and 10 percent for postoperative 
osteotomy with inflammatory reaction in the region of the 
left ischial bone pursuant to Diagnostic Code 5099-5022. 

After the case was certified to the Board, the veteran 
submitted additional medical evidence, received at the Board 
in February 2005. Since there is no indication that the 
appellant has waived initial RO consideration of this 
evidence, the claim must be remanded to the RO so that the RO 
may consider the claim in light of the additional evidence. 
See generally, Disabled American Veterans et al. v. Secretary 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 
C.F.R. § 20.1304 (2004).  It is noted that the Board 
attempted to cure this problem administratively by contacting 
appellant's attorney for a waiver.  Contact was not 
successful and no waiver is of record.  

The veteran is represented by an attorney, appointed in 
September 2000.  Recent mail to the attorney has been 
returned, and attempts to contact the attorney by telephone 
have been unsuccessful. 

During the pendency of the veteran's appeal, the diagnostic 
criteria for evaluating skin disabilities were revised, 
effective August 30, 2002. See 67 Fed. Reg. 49,590-99 (July 
31, 2002); see also corrections at 67 Fed. Reg. 58,448 
(September 16, 2002). The veteran and his attorney have not 
yet been notified of the regulatory changes or afforded an 
opportunity to present relevant argument, and the RO has not 
yet adjudicated the claim with consideration of the revised 
rating criteria. The Board concludes that due to the 
substantive nature of the new schedular criteria for rating 
skin disabilities, and to avoid prejudice to the veteran, the 
case must be remanded for appropriate notification and 
readjudication. See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). The veteran should also be re-examined with 
consideration of the revised rating criteria. 

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  The RO should send a letter to the 
veteran and his attorney (if she can be 
contacted), notifying them of the revised 
rating criteria for skin disabilities. 
The letter should include notice that the 
veteran should submit any pertinent 
evidence, or argument, in support of his 
claims.

2.  The RO should undertake any indicated 
development and provide any additional 
notification consistent with the dictates 
of the VCAA. This should include taking 
appropriate steps to procure all current 
records of medical treatment received 
since January 2005.

3.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claims, with consideration of both the 
former and revised rating criteria as 
applicable, and all pertinent evidence 
and legal authority.  This should include 
review of the evidence submitted to the 
Board as discussed above. If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.  

No action is required of the appellant until he is 
otherwise notified, but he has the right to submit 
additional evidence and argument on the matter the Board 
has remanded to the RO.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




